Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered September 5, 2002, convicting him of attempted murder in the second degree, upon his plea of guilty, and sentencing him to a determinate term of five years imprisonment. Upon the appeal from the judgment, the duration of an order of protection issued at the time of sentencing will be reviewed as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]).
Ordered that upon the appeal from the judgment, so much of the order of protection as directed that it remain in effect until June 18, 2010, is vacated as a matter of discretion in the interest of justice, and the matter is remitted to the Supreme Court, Queens County, for a new determination of the duration of the order of protection; and it is further,
Ordered that the judgment is affirmed.
The defendant’s challenge to the duration of the order of protection is unpreserved for appellate review. However, we reach the issue in the exercise of our interest of justice jurisdic*609tion (see CPL 470.15 [6] [a]; People v Johnson, 16 AD3d 521 [2005]). The People concede that the duration of the order of protection set by the Supreme Court exceeds the maximum expiration date permitted by statute. Accordingly, we remit the matter to the Supreme Court, Queens County, for a new determination of the duration of the order of protection (see CPL 530.13 [4]).
The appellant’s remaining contentions are without merit. Prudenti, P.J., Cozier, Goldstein and Spolzino, JJ., concur.